Citation Nr: 1035847	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for post-treatment residuals of squamous cell carcinoma of 
the right tongue base, to include osteoradionecrosis, 
osteomyelitis, and/or pressure necrosis of the right mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to June 1964.  The 
appeal comes before the Board of Veterans' Appeals (Board) from a 
May 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada, which denied 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for osteoradionecrosis of the right mandible.

The Veteran has appeared at hearings before two of the 
undersigned Veterans Law Judges, in March and July of 2006.  
Transcripts of those hearings are of record.  The Board issued a 
decision in March 2008 which, in pertinent part, remanded the 
present issue for further development, and it now returns to the 
Board for review. 

As the Board discussed in the remand of March 2008, at the March 
2006 hearing the Veteran and his representative clarified for the 
sitting Judge that they were not claiming service connection for 
cancer of the tongue (although the RO had included that issue in 
a Statement of the Case (SOC) issued in March 2005 and a 
Supplemental SOC issued in January 2006), but rather were 
claiming entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for post-treatment consequences of that 
condition, including osteoradionecrosis of the right mandible.  
The Judge raised the question of whether the Veteran had filed a 
timely substantive appeal as to that issue.  The Board now notes 
that the Veteran's VA Form 9 filed on May 26, 2006, in response 
to a January 30, 2006, SOC on the section 1151 issue, was timely 
because it was received by the RO within one year after the date 
of mailing of the initial denial on that issue, which was on May 
27, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board in its March 2008 remand, as part of its instructions 
to the RO, required that the RO adjudicate in the first instance 
the inextricably intertwined issue of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for squamous 
cell carcinoma of the right tongue base, which issue raised the 
alleged failure of VA to timely diagnosis that condition.  As the 
Board noted in that remand, this unadjudicated claim is 
intertwined with the claim for benefits for post-treatment 
residuals of such cancer under the provisions of 38 U.S.C.A. 
§ 1151, because if the cancer itself is found to be warranting of 
benefits pursuant to 38 U.S.C.A. § 1151, then any residuals of 
the cancer will warrant benefits on a secondary basis, obviating 
the necessity of separate 38 U.S.C.A. § 1151 adjudication for the 
cancer residuals.  The Court of Appeals has held that a claim 
which is inextricably-intertwined with another claim which 
remains undecided and pending before VA must be adjudicated prior 
to a final order on the pending claim, so as to avoid piecemeal 
adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Unfortunately, the AMC failed to have that remand instruction 
carried out by the RO prior to the AMC's readjudication of the 
claim for benefits for post-treatment residuals of squamous cell 
carcinoma of the right tongue basis pursuant to 38 U.S.C.A. 
§ 1151.  Accordingly, remand is again required, to fulfill the 
prior remand instructions due to absence of substantial 
compliance with the Board remand, and because that substantial 
compliance is still required.  We recognize that only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In addition, subsequent to the most recent SSOC in March 2010, 
the Veteran, in that same month, submitted medical treatise 
evidence not previously of record which speaks directly to the 
question of causality of necrotic-type infection following 
radiotherapy of the oral cavity or associated parts, precisely 
the sort of osteoradionecrosis and/or associated post-
radiotherapy non-healing infection at issue in this case.  In his 
March 2010 transmittal statement, the Veteran did not waive 
initial RO review of the newly submitted evidence, but rather 
requested a grant of his claim or remand for development in 
keeping with the submitted evidence.  An SSOC must be furnished 
to the appellant and his representative when additional pertinent 
evidence is received after a SSOC is issued, when no waiver of 
such RO review is provided.  38 C.F.R. §§ 19.31, 20.1304(c) 
(2010).


Also in that March 2010 transmittal statement, the Veteran 
informed that he was obtaining a medical report from a private 
oncologist based on review of records of his case, in furtherance 
of his claim.  No such report has been received.  The Veteran 
should be afforded the opportunity to submit any such additional 
evidence upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit 
additional evidence or argument in support of his 
38 U.S.C.A. § 1151 claims based on (a) the 
assertion that VA health care providers failed to 
timely diagnosis his squamous cell carcinoma of 
the right tongue base; and (b) the assertion that 
he incurred additional disability as a result of 
VA care for that carcinoma which was caused 
either by carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing 
hospital care, or by an event which was not 
reasonably foreseeable.  Such additional evidence 
may include the report which the Veteran said in 
March 2010 he was obtaining from a private 
oncologist based upon review of his records.  All 
records and responses received should be 
associated with the claims file.  

2.  Thereafter, adjudicate the Veteran's claim of 
entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for squamous cell carcinoma 
of the right tongue base, based upon alleged VA 
failure to timely diagnose that condition, which 
is hereby referred to the RO for appropriate 
action.  The Board emphasizes that this is an 
issue distinct from, but inextricably intertwined 
with, the issue which is the subject of this 
remand, which seeks compensation under 38 
U.S.C.A. § 1151 for the post-treatment residuals 
of squamous cell carcinoma of the right tongue 
base, to include osteoradionecrosis, 
osteomyelitis, and/or pressure necrosis of the 
right mandible.

3.  Thereafter, readjudicate the remanded claim 
de novo.  If any benefits sought are not granted 
to the Veteran's satisfaction, provide him and 
his representative with a Supplemental Statement 
of the Case and afford  the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________		
	____________________________
       VITO A. CLEMENTI				                L. 
HOWELL
          Veterans Law Judge					Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals


____________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

